STRINGER, Judge.
Robert Lee Morris seeks review of his judgment and sentence for lewd and lascivious molestation. . We affirm his conviction without comment but reverse and remand for the trial court to enter an amended judgment and sentence in accordance with its timely ruling on Morris’ motion to correct sentencing error, which was filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). See Diaz v. State, 901 So.2d 310, 311 (Fla. 2d DCA 2005); Weinheimer v. State, 829 So.2d. 338, 338 (Fla. 2d DCA 2002).
*1252Affirmed in part; reversed in part; and remanded.
WHATLEY and SALCINES, JJ., Concur.